Exhibit 10.2


IRON MOUNTAIN INCORPORATED
Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan
Restricted Stock Unit Agreement (Version 3)
This Restricted Stock Unit Agreement and the associated grant award information
(the “Customizing Information”), which Customizing Information is provided in
written form or is available in electronic form from the recordkeeper for the
Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan, as amended and in
effect from time to time (the “Plan”), is made as of the date shown as the
“Grant Date” in the Customizing Information (the “Grant Date”) by and between
Iron Mountain Incorporated, a Delaware corporation (the “Company”), and the
individual identified in the Customizing Information (the “Recipient”). This
instrument and the Customizing Information are collectively referred to as the
“Restricted Stock Unit Agreement.”
WITNESSETH THAT:
WHEREAS, the Company has instituted the Plan; and
WHEREAS, the Compensation Committee (the “Committee”) has authorized the grant
of restricted stock units with respect to the Company’s Common Stock (“Stock”)
upon the terms and conditions set forth below and pursuant to the Plan, a copy
of which is incorporated herein; and
WHEREAS, the Recipient acknowledges that he or she has carefully read this
Restricted Stock Unit Agreement and agrees, as provided in Section 18(a) below,
that the terms and conditions of the Restricted Stock Unit Agreement reflect the
entire understanding between himself or herself and the Company regarding this
restricted stock unit award (and the Recipient has not relied upon any statement
or promise other than the terms and conditions of the Restricted Stock Unit
Agreement with respect to this restricted stock unit award);
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and the
Recipient agree as follows.
1. Grant. Subject to the terms of the Plan and this Restricted Stock Unit
Agreement, the Company hereby grants to the Recipient that number of restricted
stock units (“RSUs”) equal to the corresponding number of shares of the
Company’s Stock (the “Underlying Shares”) shown in the Customizing Information
under “Restricted Stock Units Granted.”
2.     Vesting.
(a)    In General. If the Recipient remains in an employment, contractual or
other service relationship with the Company (“Relationship”) as of a “Vesting
Date,” as specified in the Customizing Information, and the Recipient as of such
date is not in violation of any confidentiality, inventions, non-solicitation
and/or non-competition agreement with the Company, all or a portion, as
applicable (the “Incremental Amount,” as specified in the Customizing
Information), of the RSUs shall vest on such date. For the avoidance of doubt,
except as otherwise provided pursuant to the terms of the Plan and Sections
2(b), 2(c) or 2(d), if the Recipient’s Relationship with the Company is
terminated by the Company or by the Recipient for any reason, whether
voluntarily or involuntarily, no RSUs granted pursuant to this Restricted Stock
Unit Agreement shall vest under any circumstances on and after the date of such
termination.
(b)    Retirement Vesting. Notwithstanding Section 2(a), if the Recipient’s
Relationship with the Company terminates on account of Retirement (as defined
below) on or after the first July following the Grant Date, the RSUs shall
continue to vest on the schedule shown in the Customizing Information, provided
the Recipient continues to comply with any confidentiality, inventions,
non-solicitation and/or non-competition agreement with the Company.




1

--------------------------------------------------------------------------------







(c)    Death or Disability Vesting. Notwithstanding Section 2(a), if the
Recipient’s Relationship with the Company terminates as a result of his or her
disability (as determined by the Board on the basis of medical advice
satisfactory to it) or death, the Recipient’s Vesting Date shall be the date of
termination and he or she shall be fully vested in his or her RSUs, provided the
Recipient is not as of the date of delivery, or was not as of the date of death,
in violation of any confidentiality, inventions, non-solicitation and/or
non-competition agreement with the Company.
(d)    Committee Discretion. In the event the Relationship is terminated for any
reason (whether voluntary or involuntary), (i) the Recipient’s right to vest in
the RSU will, except as provided in Section 9(c) of the Plan or otherwise
explicitly in Sections 2(b) or 2(c) or as provided by the Committee, terminate
as of the date of the termination of the Relationship (and will not be extended
by any notice period mandated under local law) and (ii) the Committee shall have
the exclusive discretion to determine when the Relationship has terminated for
purposes of this RSU (including when the Recipient is no longer considered to be
providing active service while on a leave of absence).
(e)    Special Definitions. For purposes of this Section 2, the term “Company”
refers to the Company as defined in the last sentence of Section 1 of the Plan,
and the term “Retirement” means termination of the Recipient’s Relationship with
the Company after the Recipient has attained age fifty-eight (58) and has a
combined age and Years of Credited Service of at least seventy (70). “Years of
Credited Service” shall mean the Recipient’s years of total adjusted service
with the Company, calculated from the Recipient’s initial hire date with the
Company (or any predecessor business acquired by the Company) and without regard
to any lapses in active employment while employed by the Company, such as
approved leaves of absences.
3.     Dividends. A Recipient shall be credited with dividend equivalents equal
to the dividends the Recipient would have received if the Recipient had been the
actual record owner of the Underlying Shares on each dividend record date on or
after the Grant Date and through the date the Recipient receives a settlement
pursuant to Section 4 below (the “Dividend Equivalent”). If a dividend on the
Stock is payable wholly or partially in Stock, the Dividend Equivalent
representing that portion shall be in the form of additional RSUs, credited on a
one-for-one basis. If a dividend on the Stock is payable wholly or partially in
cash, the Dividend Equivalent representing that portion shall also be in the
form of cash and a Recipient shall be treated as being credited with any cash
dividends, without earnings, until settlement pursuant to Section 4 below. If a
dividend on Stock is payable wholly or partially in other than cash or Stock,
the Committee may, in its discretion, provide for such Dividend Equivalents with
respect to that portion as it deems appropriate under the circumstances.
Dividend Equivalents shall be subject to the same terms and conditions as the
RSUs originally awarded pursuant to this Restricted Stock Unit Agreement, and
they shall vest (or, if applicable, be forfeited) as if they had been granted at
the same time as the original RSU. Dividend Equivalents representing the cash
portion of a dividend on Stock shall be settled in cash.
4.     Delivery of Underlying Shares or Cash Settlement. With respect to any
RSUs that become vested RSUs as of a Vesting Date pursuant to Section 2, the
Company shall issue and deliver to the Recipient as soon as practicable
following the applicable Vesting Date (a) the number of Underlying Shares equal
to the number of RSUs vesting on that date or an amount of cash equal to the
Fair Market Value, as defined in the Plan, of such Underlying Shares as of that
date (or such later delivery date, if applicable) and (b) the amount (and in the
form) due with respect to the Dividend Equivalents applicable to such Underlying
Shares. Whether Underlying Shares, or the cash value thereof, shall be issued or
paid at settlement shall be determined based on the “Form of Settlement”
specified in the Customizing Information.






2

--------------------------------------------------------------------------------







Any shares issued pursuant to this Restricted Stock Unit Agreement shall be
issued, without issue or transfer tax, by (i) delivering a stock certificate or
certificates for such shares out of theretofore authorized but unissued shares
or treasury shares of its Stock as the Company may elect or (ii) issuance of
shares of its Stock in book entry form; provided, however, that the time of such
delivery may be postponed by the Company for such period as may be required for
it with reasonable diligence to comply with any applicable requirements of law.
Notwithstanding the preceding provisions of this Section 4, delivery of
Underlying Shares shall be made, or the amount of cash equivalent thereto shall
be paid, only if the required purchase price designated as the “Purchase Price”
shown in the Customizing Information per underlying RSU is paid to the Company
by means of payment acceptable to the Company in accordance with the terms of
the Plan. If the Recipient fails to pay for or accept delivery of all of the
shares, the right to shares of Stock provided pursuant to this RSU may be
terminated by the Company.
5.     Withholding Taxes. The Recipient hereby agrees, as a condition of this
award, to provide to the Company (or a subsidiary employing the Recipient, as
applicable) an amount sufficient to satisfy the Company’s and/or subsidiary’s
obligation to withhold any and all federal, state, local or provincial income
tax, social security, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items or statutory withholdings related
to the Recipient’s participation in the Plan (the “Withholding Amount”), if any,
by (a) authorizing the Company and/or any subsidiary employing the Recipient, as
applicable, to withhold the Withholding Amount from the Recipient’s cash
compensation or (b) remitting the Withholding Amount to the Company (or a
subsidiary employing the Recipient, as applicable) in cash; provided, however,
that to the extent that the Withholding Amount is not provided by one or a
combination of such methods, the Company may at its election withhold from the
Underlying Shares and Dividend Equivalents that would otherwise be delivered
that number of shares (and/or cash) having a Fair Market Value on the date of
vesting sufficient to eliminate any deficiency in the Withholding Amount.
Regardless of any action that the Company and/or subsidiary takes with respect
to any or all federal, state, local or provincial income tax, social security,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items or statutory withholdings related to the Recipient’s
participation in the Plan, the Recipient acknowledges that he or she, and not
the Company and/or any subsidiary, has the ultimate liability for any such
items. Further, if the Recipient becomes subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, the Recipient acknowledges that the Company and/or subsidiary
may be required to withhold or account for such tax-related items in more than
one jurisdiction.
6.     Non-assignability of RSUs and Dividend Equivalents. RSUs and Dividend
Equivalents shall not be assignable or transferable by the Recipient except by
will or by the laws of descent and distribution or as permitted by the Committee
in its discretion pursuant to the terms of the Plan. During the life of the
Recipient, delivery of shares of Stock or payment of cash as settlement of RSUs
and Dividend Equivalents shall be made only to the Recipient, to a conservator
or guardian duly appointed for the Recipient by reason of the Recipient’s
incapacity or to the person appointed by the Recipient in a durable power of
attorney acceptable to the Company’s counsel.
7.     Compliance with Securities Act; Lock-Up Agreement. The Company shall not
be obligated to sell or issue any Underlying Shares or other securities in
settlement of RSUs and Dividend Equivalents hereunder unless the shares of Stock
or other securities are at that time effectively registered or exempt from
registration under the Securities Act and applicable state or provincial
securities laws. In the event shares or other securities shall be issued that
shall not be so registered, the Recipient hereby represents, warrants and agrees
that the Recipient will receive such shares or other securities for investment
and not with a view to their resale or distribution, and will execute an
appropriate investment letter satisfactory to the Company and its counsel. The
Recipient further hereby agrees that as a condition to the settlement of RSUs
and Dividend Equivalents, the Recipient will execute an agreement in a form
acceptable to the Company to the effect that the shares shall be subject to any
underwriter’s lock-up agreement in connection with a public offering of any
securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect.






3

--------------------------------------------------------------------------------







8.     Legends. The Recipient hereby acknowledges that the stock certificate or
certificates (or entries in the case of book entry form) evidencing shares of
Stock or other securities issued pursuant to any settlement of an RSU or
Dividend Equivalent hereunder may bear a legend (or provide a restriction)
setting forth the restrictions on their transferability described in Section 7
hereof, if such restrictions are then in effect.
9.     Rights as Stockholder. The Recipient shall have no rights as a
stockholder with respect to any RSUs, Dividend Equivalents or Underlying Shares
until the date of issuance of a stock certificate (or appropriate entry is made
in the case of book entry form) for Underlying Shares and any Dividend
Equivalents. Except as provided by Section 3, no adjustment shall be made for
any rights for which the record date is prior to the date such stock certificate
is issued (or appropriate entry is made in the case of book entry form), except
to the extent the Committee so provides, pursuant to the terms of the Plan and
upon such terms and conditions it may establish.
10.     Effect Upon Employment and Performance of Services. Nothing in this
Restricted Stock Unit Agreement or the Plan shall be construed to impose any
obligation upon the Company or any subsidiary to employ or utilize the services
of the Recipient or to retain the Recipient in its employ or to engage or retain
the services of the Recipient.
11.     Time for Acceptance. Unless the Recipient shall evidence acceptance of
this Restricted Stock Unit Agreement by electronic or other means prescribed by
the Committee within sixty (60) days after its delivery, the RSUs and Dividend
Equivalents shall be null and void (unless waived by the Committee).
12.     Right of Repayment. In the event that the Recipient breaches any
confidentiality, inventions, non-solicitation and/or non-competition agreement
with the Company, the Recipient shall pay to the Company an amount equal to the
excess of the Fair Market Value of the Underlying Shares as of the date of
settlement (whether settled in cash or Stock) over the Purchase Price, if any,
paid (or deemed paid) together with the value of any Dividend Equivalents;
provided, however, that the Committee in its discretion may release the
Recipient from the requirement to make such payment, if the Committee determines
that the Recipient’s breach of such agreement is not inimical to the best
interests of the Company. In accordance with applicable law, the Company may
deduct the amount of payment due under the preceding sentence from any
compensation or other amount payable by the Company to the Recipient. For
purposes of this Section 12, the term “Company” refers to the Company as defined
in the last sentence of Section 1 of the Plan.
13.     Section 409A of the Internal Revenue Code. The RSUs and Dividend
Equivalents granted hereunder are intended to avoid the potential adverse tax
consequences to the Recipient of Section 409A of the Code and the Committee may
make such modifications to this Restricted Stock Unit Agreement as it deems
necessary or advisable to avoid such adverse tax consequences. If and to the
extent that the RSUs and Dividend Equivalents are subject to Section 409A, in
addition to the provisions of Section 12(f) of the Plan, any payment upon
termination of the Relationship shall be made only upon a “separation from
service” under Section 409A, and the Recipient may not directly or indirectly
designate the calendar year of a payment.
14.     Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Recipient consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
15.     Company Policies. This RSU shall be subject to any applicable clawback
or recoupment policies, share trading policies, and other policies that may be
implemented by the Board from time to time, in accordance with applicable law.
16.     Nature of Award. By accepting this RSU, the Recipient acknowledges,
understands and agrees that:






4

--------------------------------------------------------------------------------







(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan and this Restricted Stock Unit
Agreement;
(b)    the grant of this RSU is voluntary and occasional and does not create any
contractual or other right to receive future awards under the Plan or benefits
in lieu of Plan awards, even if RSUs or other Plan awards have been granted in
the past;
(c)    all decisions with respect to future RSU awards will be at the sole
discretion of the Committee;
(d)    he or she is voluntarily participating in the Plan;
(e)    the future value of the Underlying Shares is unknown and cannot be
predicted with certainty;
(f)    if the Recipient resides and/or works outside the United States, the
following additional provisions shall apply:
(i)    this RSU, including any Dividend Equivalents, and the Underlying Shares
are not intended to replace any pension rights or compensation;
(ii)    this RSU, including any Dividend Equivalents, and the Underlying Shares
(including value attributable to each) do not constitute compensation of any
kind for services of any kind rendered to the Company and/or any subsidiary
thereof and are outside the scope of the Recipient’s employment contract, if
any;
(iii)    this RSU, including any Dividend Equivalents, and any Underlying Shares
(including the value attributable to each) are not part of normal or expected
compensation or salary, including, but not limited to, for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, service awards, pension or retirement or
welfare benefits or similar payments unless such other arrangement explicitly
provides to the contrary;
(iv)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU, including any Dividend Equivalents, resulting from the
Recipient’s termination of the Relationship for any reason, and in consideration
of this RSU, including any Dividend Equivalents, the Recipient irrevocably
agrees never to institute a claim against the Company and/or subsidiary, waives
his or her ability to bring such claim and releases the Company and/or
subsidiary from any claim; if, notwithstanding the foregoing, such claim is
allowed by a court of competent jurisdiction, then by accepting this RSU,
including any Dividend Equivalents, the Recipient is deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and
(g)    the Company shall not be liable for any foreign exchange rate fluctuation
between the Recipient’s local currency and the United States dollar that may
affect the value of this RSU or any amounts due pursuant to the settlement of
the RSU or the subsequent sale of any Underlying Shares acquired upon
settlement.
17.     Appendix. Notwithstanding any provision in this Restricted Stock Unit
Agreement, this RSU shall be subject to any special terms and conditions set
forth in any Appendix to this Restricted Stock Unit Agreement for the
Recipient’s country of residence or in which the Recipient works. Moreover, if
the Recipient relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Recipient, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable in






5

--------------------------------------------------------------------------------







order to comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Restricted Stock Unit Agreement.
18.     General Provisions.
(a)     Amendment; Waivers. This Restricted Stock Unit Agreement, including the
Plan, contains the full and complete understanding and agreement of the parties
hereto as to the subject matter hereof, and except as otherwise permitted by the
express terms of the Plan and this Restricted Stock Unit Agreement and
applicable law, it may not be modified or amended nor may any provision hereof
be waived without a further written agreement duly signed by each of the
parties; provided, however, that a modification or amendment that does not
materially diminish the rights of the Recipient hereunder, as they may exist
immediately before the effective date of the modification or amendment, shall be
effective upon written notice of its provisions to the Recipient, to the extent
permitted by applicable law. The waiver by either of the parties hereto of any
provision hereof in any instance shall not operate as a waiver of any other
provision hereof or in any other instance. The Recipient shall have the right to
receive, upon request, a written confirmation from the Company of the
Customizing Information.
(b)     Binding Effect. This Restricted Stock Unit Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, representatives, successors and assigns.
(c)     Fractional RSUs, Underlying Shares and Dividend Equivalents. All
fractional Underlying Shares and Dividend Equivalents settled in Stock resulting
from the application of the Vesting Schedule or the adjustment provisions
contained in the Plan shall be rounded down to the nearest whole share. If cash
in lieu of Underlying Shares is delivered at settlement, or Dividend Equivalents
are settled in cash, the amount paid shall be rounded down to the nearest penny.
(d)     Governing Law. This Restricted Stock Unit Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the principles of conflicts of law.
(e)     Construction. This Restricted Stock Unit Agreement is to be construed in
accordance with the terms of the Plan. In case of any conflict between the Plan
and this Restricted Stock Unit Agreement, the Plan shall control. The titles of
the sections of this Restricted Stock Unit Agreement and of the Plan are
included for convenience only and shall not be construed as modifying or
affecting their provisions. The masculine gender shall include both sexes; the
singular shall include the plural and the plural the singular unless the context
otherwise requires. Capitalized terms not defined herein shall have the meanings
given to them in the Plan.
(f)     Language. If the Recipient receives this Restricted Stock Unit
Agreement, or any other document related to this RSU and/or the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.
(g)     Data Privacy.
(i)    The Recipient hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Recipient’s
personal data as described in this Restricted Stock Unit Agreement by and among,
as applicable, his or her employer, the Company and its subsidiaries for the
exclusive purpose of implementing, administering and managing the Recipient’s
participation in the Plan.
(ii)    The Recipient understands that his or her employer, the Company and its
subsidiaries, as applicable, hold certain personal information about the
Recipient regarding his or






6

--------------------------------------------------------------------------------







her employment, the nature and amount of the Recipient’s compensation and the
fact and conditions of the Recipient’s participation in the Plan, including, but
not limited to, the Recipient’s name, home address, telephone number and e-mail
address, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company and its subsidiaries, details of all options, awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Recipient’s favor, for the purpose of implementing,
administering and managing the Plan (the “Data”).
(iii)    The Recipient understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these third parties may be located in the Recipient’s country, or
elsewhere, and that the third party’s country may have different data privacy
laws and protections than the Recipient’s country. The Recipient understands
that the Recipient may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. The Recipient authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Recipient’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. The Recipient understands that the Data will be
held only as long as is necessary to implement, administer and manage
Recipient’s participation in the Plan. The Recipient understands that he or she
may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Recipient’s local human resources representative. The
Recipient understands, however, that refusing or withdrawing his or her consent
may affect the Recipient’s ability to participate in the Plan. For more
information on the consequences of refusal to consent or withdrawal of consent,
the Recipient understands that the Recipient may contact his or her local human
resources representative.
(h)     Notices. Any notice in connection with this Restricted Stock Unit
Agreement shall be deemed to have been properly delivered if it is delivered in
the form specified by the Committee as follows:
To the Recipient:    Last address provided to the Company
To the Company:    Iron Mountain Incorporated
One Federal Street
Boston, Massachusetts 02110
Attn: Chief Financial Officer
(i)     Version Number. This document is Version 3 of the Iron Mountain
Incorporated 2014 Stock and Cash Incentive Plan Restricted Stock Unit Agreement.






7

--------------------------------------------------------------------------------









IRON MOUNTAIN INCORPORATED
Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan
Restricted Stock Unit Agreement (Version 3)
Appendix
Country-Specific Provisions
Terms and Conditions
This Appendix includes additional, or if so indicated replaces, certain terms
and conditions that govern an RSU granted under the Plan if a Recipient resides
or works in one of the countries listed below. Capitalized terms used but not
defined in this Appendix have the meanings set forth in the Plan and/or the
Restricted Stock Unit Agreement.
Notifications
The information contained herein is general in nature and may not apply to each
particular Recipient’s situation and the Company is not in a position to assure
a Recipient of any particular result. Accordingly, the Recipient is advised to
seek appropriate professional advice as to how the relevant laws in a particular
country may apply to his or her situation.
If the Recipient is a citizen or resident of a country other than the one in
which the Recipient is currently working, transfers employment or service
location after the Grant Date, or is considered a resident of another country
for local law purposes, the information contained herein may not apply to the
Recipient, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall apply.
Belgium
Time for Acceptance. This provision replaces Section 11 of the Restricted Stock
Unit Agreement:
Unless the Recipient shall evidence written acceptance of this Restricted Stock
Unit Agreement by electronic or other means prescribed by the Committee within
sixty (60) days after its delivery, the RSUs and Dividend Equivalents shall be
null and void (unless waived by the Committee).
Canada
RSUs Payable Only in Shares. Notwithstanding any discretion in the Plan or
anything to the contrary in this Restricted Stock Unit Agreement, the grant of
the RSUs does not provide the Recipient any right to receive a cash payment and
the RSUs may be settled only in shares of Company Stock.
Vesting. For purposes of Section 2 of the Restricted Stock Unit Agreement, the
date of termination of the Relationship will occur on the date active and actual
employment or the provision of other services ceases, irrespective of whether
such termination of employment or services is wrongful or otherwise, and will
not be extended by any period of notice or compensation in lieu thereof.
Time for Acceptance. This provision supplements Section 11 of the Restricted
Stock Unit:
The Recipient agrees that his or her acceptance of this award and participation
in the Plan is voluntary and has not been induced by the promise of employment
or continued employment with the Company or any subsidiary.
France
Information and Disclaimer. Please be mindful that:








8

--------------------------------------------------------------------------------







(1)
This offer does not require a prospectus to be submitted for approval to the
Autorité des Marchés Financiers (“AMF”);

(2)
The Recipient may take part in the offer solely for his or her own account; and

(3)
Any financial instruments thus acquired cannot be distributed directly or
indirectly to the public otherwise than in accordance with Articles L. 411-1, L.
411-2, L. 412-1 and L. 621-8 to L. 621-8-3 of the Monetary and Financial Code.

The information provided to the Recipient in this Restricted Stock Unit
Agreement, the Plan or other documents supplied to the Recipient in connection
with the award to the Recipient of a restricted stock unit is provided as
factual information only and as such is not intended to induce the Recipient to
accept to enter into this Restricted Stock Unit Agreement. Any such information
does not give or purport to give any indication of the likely future financial
success or performance of the Company and historical financial information gives
no indication of future financial performance.
The value of a share of Stock of the Company may go down as well as up and the
Recipient must make his or her own decision as to whether he or she wishes to
receive shares of Common Stock of the Company in the conditions set forth in the
Plan. Should the Recipient be in any doubt as to the contents of the offer of
this RSU or what course of action to take in relation to the offer, the
Recipient is recommended to seek immediately his or her own personal financial
advice from the Recipient’s stockbroker, bank manager, solicitor, accountant or
other independent financial advisor duly authorized by the competent authorities
or bodies.
Vesting. This provision replaces the first sentence of Section 2(a) of the
Restricted Stock Unit Agreement:
If the Recipient remains in an employment, contractual or other service
relationship with the Company (“Relationship”) as of a “Vesting Date,” as
specified in the Customizing Information, all or a portion, as applicable (the
“Incremental Amount,” as specified in the Customizing Information), of the RSUs
shall vest on such date.
Right of Repayment. Section 12 of the Restricted Stock Unit Agreement shall not
apply to the RSU.
Hungary
Grant. Any shares acquired under the Plan are deemed as privately placed under
Act No. CXX of 2011 on the Capital Market.
The Netherlands
Effect Upon Employment and Performance of Services. This provision supplements
Section 10 of the Restricted Stock Unit Agreement:
RSUs and Dividend Equivalents shall not form part of the employment or services
conditions of the Recipient, nor shall they be treated (either at the time when
it might apply or in any period prior thereto or any period thereafter) as
remuneration for the purpose of pension arrangements nor shall they form any
other employment or services related entitlement. RSUs and Dividend Equivalents
shall not be included in the calculation of a possible severance payment and the
Recipient waives all rights (if any) that he or she may have in this regard.
Poland
Right of Repayment. The right of repayment provided in Section 12 of this
Restricted Stock Unit Agreement shall be subject to concluding a non-competition
agreement, according to the relevant provisions of Polish law.
Governing Law. This provision supplements Section 17(d) of the Restricted Stock
Unit Agreement:






9

--------------------------------------------------------------------------------







Any disputes resulting from this Restricted Stock Unit Agreement shall be
settled exclusively by United States federal courts in the Commonwealth of
Massachusetts.
Language. This provision replaces Section 17(f) of the Restricted Stock Unit
Agreement:
This Restricted Stock Unit Agreement was executed in two (2) identical
counterparts, each in Polish and English versions, and one for each of the
Company and the Recipient. In the case of any discrepancy between the Polish and
English version, the Polish version will prevail.
United Kingdom
RSUs Payable Only in Shares. Notwithstanding any discretion in the Plan or
anything to the contrary in this Restricted Stock Unit Agreement, the grant of
the RSUs does not provide the Recipient any right to receive a cash payment and
the RSUs may be settled only in shares of Company Stock.
Withholding Taxes. This provision replaces the first sentence of Section 5 of
the Restricted Stock Unit Agreement:
If a liability arises in connection with the award, holding, vesting or
settlement of RSUs and/or Dividend Equivalents under which the Company or any
subsidiary employing the Recipient is obliged to account for the tax and/or
primary social security contributions (otherwise known as employee’s National
Insurance Contributions) (“Employee Tax Liability”), then:
(a) If the Dividend Equivalent is cash settled, the Company or the relevant
subsidiary may withhold the Employee Tax Liability from the sum of cash due to
the Recipient; or
(b) If the RSU and/or Dividend Equivalent is Stock settled, then unless the
Recipient makes a payment of an amount equal to the Employee Tax Liability
within seven (7) days of being notified by his or her employer or the Company of
the amount of the Employee Tax Liability, the Company may withhold sufficient of
the shares of Company Stock resulting from the settlement of the RSU and/or
Dividend Equivalent and arrange payment to the subsidiary on which the Employee
Tax Liability falls of an amount equal to the Employee Tax Liability. If shares
are withheld to cover the obligation for the Employee Tax Liability, then for
tax purposes, the Recipient shall be deemed to have been issued the full number
of shares of Company Stock with respect to the vested RSUs notwithstanding that
a number of shares are held back for purposes of paying the Employee Tax
Liability.
Effect Upon Employment and Performance of Services. This provision supplements
Section 10 of the Restricted Stock Unit Agreement:
The Recipient shall have no entitlement to compensation or damages in
consequence of the termination of his or her employment with the Company or any
employing subsidiary for any reason whatsoever and whether or not in breach of
contract, in so far as such entitlement arises or may arise from his or her
ceasing to have rights under the RSU as a result of such termination or from the
loss or diminution in value of the same and, upon grant, the Recipient shall be
deemed irrevocably to have waived such entitlement.
Any EU Country
Data Privacy. This provision replaces Section 18(g) of the Restricted Stock Unit
Agreement in its entirety:
i.
The Recipient hereby acknowledges and understands that the Recipient’s personal
data is collected, retained, used, processed, disclosed and transferred, in
electronic or other form, as described in this Restricted Stock Unit Agreement
by and among, as applicable, the Recipient’s employer, the Company and its
subsidiaries, and third parties assisting in the implementation, administration
and management of the







10

--------------------------------------------------------------------------------







Plan for the exclusive purpose of implementing, administering and managing the
Recipient’s participation in the Plan.
ii.
The Recipient understands that the Company and its subsidiaries (including his
or her employer), as applicable, hold certain personal information about him or
her regarding the Recipient’s employment, the nature and amount of the
Recipient’s compensation and the fact and conditions of the Recipient’s
participation in the Plan, including, but not limited to, his or her name, home
address, telephone number and e-mail address, date of birth, social insurance
number or other identification number, salary, nationality, job title, any
equity or directorships held in the Company and details of all options or any
other entitlement to equity awarded, canceled, exercised, vested, unvested or
outstanding in his or her favor, in connection with the implementation,
management and administration of the Plan (the “Data”).

The Recipient understands that the Data may be transferred to the Company, its
subsidiaries and any third parties assisting in the implementation,
administration and management of the Plan, that these entities or persons may be
located in the Recipient’s country, or elsewhere, and that such entity or
person’s country may have a different or lower standard of data privacy rights
and protections than Recipient’s country. The Recipient understands that he or
she may request a list with the names and addresses of any entities or persons
that receive the Data by contacting the Recipient’s local human resources
representative. The Recipient understands that the entities or persons receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing his or her participation in
the Plan, including transfers of such Data to a broker or other third party. The
Recipient understands that the Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan in
accordance with applicable law. The Recipient understands that he or she may, at
any time, request to access or be provided the Data, request additional
information about the storage and processing of the Data, require any
corrections or amendments to the Data in any case without cost and to the extent
permitted by law, by contacting in writing his or her local human resources
representative. The Recipient understands, however, that objecting to the
processing of his or her Data may affect the Recipient’s ability to participate
in the Plan.






11

--------------------------------------------------------------------------------







IRON MOUNTAIN INCORPORATED
Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan
Restricted Stock Unit Schedule


Participant Name
Employee


In accordance with the Restricted Stock Unit Agreement, of which this Restricted
Stock Unit Schedule is a part (which together, constitute the “Customizing
Information”), the Company hereby grants to Participant Name (the “Recipient”)
the following Restricted Stock Units:
Grant Date:                Grant Date
Grant Type:                Grant Type
Grant Date Fair Market Value:    FMV on Grant Date
Number of Units Granted:        Number of shares granted
Vesting Schedule:            Vesting Schedule
Form of Settlement:            Stock




ACCEPTANCE BY RECIPIENT
IN WITNESS WHEREOF, the Company has caused this Restricted Stock Unit Agreement
to be issued as of the date set forth above.
Date: ______________________            ____________________________________
(Signature of Recipient)








12